Citation Nr: 0722625	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for left hip bursitis.

4.  Entitlement to service connection for right Achilles 
tendonitis.

5.  Entitlement to service connection for left shoulder 
tendonitis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder.

8.  Entitlement to service connection for patellofemoral pain 
syndrome, right knee.

9.  Entitlement to service connection for a left clavicle 
disorder. 

10.  Entitlement to an initial compensable rating for 
deviated nasal septum, status post reconstruction.

11.  Entitlement to an initial compensable rating for 
residuals of right clavicle fracture.

12.  Entitlement to an initial compensable rating for 
migraine headaches.

13.  Entitlement to an initial compensable rating for toenail 
onychomycosis.

14.  Entitlement to an initial compensable rating for 
residuals of left little finger fracture.  

15.  Entitlement to an initial compensable rating for right 
inguinal hernia.

16.  Entitlement to an initial compensable rating for 
popliteal tumor.

17.  Entitlement to an initial compensable rating for post 
operative residuals of right wrist ganglion cyst.

18.  Entitlement to an initial rating in excess of 10 percent 
disabling for tinnitus.  

19.  Entitlement to an initial rating in excess of 10 percent 
disabling for left elbow epicondylitis.  

20.  Entitlement to an initial rating in excess of 10 percent 
disabling for right elbow epicondylitis.  

21.  Entitlement to an initial rating in excess of 10 percent 
disabling for moderately severe spondylosis with degenerative 
disc space disease, C5-6, with moderate changes, C6-7, and 
mild bilateral foraminal compromise.  

22.  Entitlement to an initial rating in excess of 10 percent 
disabling for right shoulder tendonitis.

23.  Entitlement to an initial rating in excess of 10 percent 
disabling for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By a November 2004 rating decision, the schedular rating for 
the veteran's service connected bilateral pes planus was 
increased to 10 percent disabling effective from October 1, 
2002, the date following the veteran's discharge from active 
duty service and, thus, the earliest date possible that 
benefits are payable.  Notwithstanding this grant of an 
increased rating, this issue remains in appellate status as 
the maximum schedular rating available for this disorder has 
not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

With the exception of the issue of entitlement to an initial 
rating in excess of 10 percent disabling for tinnitus, the 
remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

By a December 2002 rating decision, the veteran's claim of 
entitlement to service connection for tinnitus was granted 
and a schedular rating of 10 percent disabling was assigned, 
effective from October 1, 2002, the date following the 
veteran's discharge from active duty service.  The veteran 
disagreed with this determination, claiming that the ringing 
in his ears is constant, particularly in the left ear.  In 
the February 2004 Statement of the Case, the RO explained 
that VA regulations allow for a 10 percent maximum evaluation 
for tinnitus and there is no provision to grant service 
connection for tinnitus for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating greater than 10 percent for tinnitus 
38 C.F.R. § 4.3.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

Review of the claims file reflects that at the time of the 
December 2002 rating decision on appeal, the evidence of 
record included a March 12, 2002, report of VA examination by 
Dr. D.S.  However, a copy of this examination report is not 
associated with the claims file and is not available for 
review in connection with this appeal.  A copy of this 
examination report must be obtained prior to further 
adjudication by the Board.  

In addition, with respect to the claim of entitlement to 
service connection for bipolar disorder, VA outpatient 
treatment records reflect that the veteran sought mental 
health treatment within one month of his separation from 
active duty service in September 2002 and his symptoms were 
variously diagnosed as intermittent explosive disorder, rule 
out bipolar disorder, and bipolar I disorder, depressed 
episode.  

In this regard, pertinent law and regulations provide that, 
where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychosis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Accordingly, the Board finds that a VA examination addressing 
the nature and etiology of the veteran's psychiatric disorder 
based on a review of his claims file, to include his service 
medical records, is "necessary" under 38 U.S.C.A. 
§ 5103A(d) and the decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

Accordingly, the case is REMANDED for the following action:

1.  The veteran's March 12, 2002, report 
of VA examination by Dr. D.S. should be 
located and associated with his claims 
file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disorders on appeal since his 
discharge from active duty service in 
2002.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

3.  To avoid any supplementary procedural 
issues, the RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  
§ 3.159(b), as well as the Court's 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

4.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with this 
examination.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment as to whether it is at least as 
likely as not that the veteran's 
psychiatric disability had its onset 
during service, or if a psychosis is 
diagnosed, whether it was manifest within 
one year of the veteran's discharge from 
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

5.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


